Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la que se unen el Juez Presi-dente Señor Andréu García y el Juez Asociado Señor Corrada Del Río.
Toda vez que la revisión de este Tribunal se da contra la sentencia y no sus fundamentos, estamos conformes con la Sentencia emitida por este Tribunal al revocar la determi-nación del Tribunal de Circuito de Apelaciones y modificar la resolución emitida por el Tribunal de Primera Instancia. Entendemos que la Sra. Rosa Rodríguez García debe reci-bir la cantidad de dos mil dólares ($2,000) mensuales como partida de alimentos antes de la división, partición y liqui-dación del caudal. Estimamos, además, que dicha partida debe concederse de modo provisional hasta tanto el foro de instancia le asigne a la señora Rodríguez García una cuan-tía de alimentos a ser extraída de los frutos que genere el caudal hereditario y que sea proporcional a lo que le co-rresponda como legitimaria, independientemente de lo que le pertenezca por derecho propio.
I — i
Ante nos se encuentra en controversia cuál es la natu-raleza y el alcance del derecho de “alimentos” que reconoce el Art. 583 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2443, al cónyuge viudo antes de la partición hereditaria.
*429El derecho de “alimentos” del viudo(a) o cónyuge supérs-tite que este artículo reconoce, constituye, más bien, un adelanto o anticipo —que se sustrae de los frutos que ge-nere el caudal— de lo que en su día podría corresponderle al éste dividirse. El alcance y la naturaleza de este derecho representan un balance justiciero pues se toma en cuenta, por un lado, la necesidad de no dejar desprovisto de medios económicos al cónyuge supérstite en el periodo que precede la división del caudal y, por otro, el interés de evitar que se dilapide el caudal y se lesionen los derechos de otras per-sonas que también tienen interés en el caudal hereditario indiviso.
HH I — i
Anselmo García Sorí se casó en segundas nupcias con Rosa Rodríguez García. Antes de la celebración del matri-monio, las partes otorgaron capitulaciones matrimoniales, en virtud de las cuales rechazaron expresamente el régi-men legal de gananciales.
Rodríguez García alega que durante su matrimonio es-tableció con su esposo, García Sorí, el negocio Anselmo García Distributors, Inc., y que éstos vendieron en 1995 dicha empresa, así como las acciones corporativas corres-pondientes al mismo, a Juan L. Rodríguez Ortiz y a su esposa, Daisy Robles Nieves (los compradores). Los com-pradores pagarían el precio total de venta mediante pagos mensuales. García Sorí y Rodríguez García también arren-daron a los compradores el local donde operaba el negocio.
García Sorí falleció en 1996 y dejó un testamento abierto en el que nombró como herederos universales a sus dos únicos hijos, habidos en su primer matrimonio, Gabriel Anselmo García Peagudo y María Isabel García Peagudo. Nombró a esta última como albacea.
La albacea y la viuda, Rodríguez García, inicialmente acordaron que los compradores entregarían a la primera *430los pagos correspondientes a la venta del referido negocio y al arrendamiento. Posteriormente, las partes renunciaron a dicho acuerdo, por lo que cada una de ellas reclamó el derecho a recibir dichos pagos.
Así las cosas, los compradores presentaron ante el Tribunal de Primera Instancia una Demanda de Consigna-ción de Rentas y Pagos de Contrato de Arrendamiento para que el tribunal determinara quién tenía derecho a los pa-gos en cuestión. Dentro de esa acción judicial, la señora Rodríguez García presentó al tribunal de instancia una so-licitud de sentencia declaratoria para que se le declarara propietaria del 50% del producto de la venta de Anselmo García Distributors, Inc., y se determinara que esa mitad no podía considerarse como parte del caudal hereditario de García Sorí.
Posteriormente, dentro de la referida acción judicial, el Tribunal de Primera Instancia le asignó a la señora Rodrí-guez García una partida de $2,000 en concepto de alimen-tos, según ella lo solicitó. La Sucesión de Anselmo García Sorí (la Sucesión) presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones en el que cuestionó dicha determinación del foro de instancia. El tribunal ape-lativo revocó la resolución en cuestión y le ordenó al Tribunal de Primera Instancia celebrar una vista para determi-nar la cuantía a la que podría tener derecho la señora Rodríguez García en concepto de alimentos.
El Tribunal de Primera Instancia, según lo ordenado por el tribunal apelativo, celebró la correspondiente vista, tras la cual le ordenó a la Sucesión que pagara a la señora Rodríguez García la suma de $3,200 mensuales en con-cepto de alimentos pendente lite, con cargo a la participa-ción que en su día le pudiera corresponder en concepto de cuota viudal usufructuaria o en concepto de dueña del 50% producto de la venta del negocio y del alquiler de la propie-dad en donde operaba el mismo.
*431Luego de varios incidentes procesales, la Sucesión pre-sentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones, el cual denegó el recurso solicitado. Incon-forme, la Sucesión recurre ante nos.
HH HH 1 — I

Procedencia de la solicitud de alimentos dentro del proce-dimiento de consignación y sentencia declaratoria

Antes de considerar la controversia medular, resulta pertinente analizar la procedencia de los mecanismos pro-cesales utilizados por las partes en las diversas etapas del presente procedimiento judicial.
La presente acción se inició como un procedimiento de consignación, conocido comúnmente como interpleader, re-conocido en la Regla 19 de Procedimiento Civil, 32 L.P.R.A. Ap.III.(1) Dicha regla permite que una persona al enfren-tarse a varias reclamaciones sobre una misma obligación o deuda reúna, bajo una sola acción judicial, a los diversos reclamantes para que éstos litiguen entre sí. Véase Zorniak Air Servs. v. Cessna Aircraft Co., 132 D.P.R. 170 (1992).
La utilización del mecanismo procesal de interpleader fue correcta y acertada en vista de que tanto la Sucesión como la señora Rodríguez García le reclamaron a los com-pradores tener derecho a recibir el pago correspondiente al producto de la venta del negocio Anselmo García Distributors, Inc., y a los cánones por el arrendamiento del local en donde operaba el negocio. El propósito de la acción de Con-signación de Rentas y Pagos de Contrato de Arrenda-*432miento era precisamente que los reclamantes adversos li-tigaran entre sí a cuál de ellos correspondía la suma adeudada para, entonces, proceder los demandantes al pago de la misma.
Dentro de ese procedimiento de interpleader, la señora Rodríguez García presentó al Tribunal de Primera Instan-cia una solicitud de sentencia declaratoria para que el tribunal declarara que ella era copropietaria de Anselmo Gar-cía Distributors, Inc., por lo que tenía derecho a recibir el 50% de la cantidad adeudada por los compradores y, por lo tanto, esa suma no era parte del caudal hereditario de Gar-cía Sorí.
La Solicitud de Sentencia Declaratoria también podía considerarse dentro del procedimiento de consignación o interpleader porque, precisamente, el Tribunal de Primera Instancia tenía que determinar si Rodríguez García era o no copropietaria de Anselmo García Distributors, Inc. para poder resolver a quién le correspondía el pago en cuestión. El objetivo de la Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que regula lo relativo a las sentencias de-claratorias, es proveer al ciudadano un mecanismo proce-sal de carácter remedial mediante el cual se diluciden ante los tribunales los méritos de cualquier reclamación que en forma latente entrañe un peligro potencial en su contra. Charana v. Pueblo, 109 D.P.R. 641, 653 (1980).
Ahora bien, el Tribunal de Primera Instancia, dentro de la acción de consignación y sentencia declaratoria, accedió a la solicitud de alimentos sufragados por la Sucesión que hizo Rodríguez García. Aunque en un procedimiento de sentencia declaratoria se pueden conceder remedios adicio-nales al decreto declaratorio,(2) de ordinario este tipo de solicitud debe presentarse, en aras de la economía procesal y multiplicidad de pleitos, dentro del procedimiento de división, liquidación y partición de herencia, si el mismo, como en este caso, ya está ante la consideración del *433tribunal. Claro está, nada impide que el cónyuge supérstite presente una acción en la que solicite “alimentos”, si toda-vía no se ha instado ante el tribunal una acción de división, liquidación y partición de herencia. En el caso de autos, por ser la acción que tenía ante sí el tribunal de instancia una de consignación y sentencia declaratoria y no una acción partición de herencia, lo que procedía únicamente era de-clarar los derechos de las partes y si procedía o no la consignación. Sin embargo, tanto el Tribunal de Primera Instancia como el Tribunal de Circuito de Apelaciones pa-saron por alto este asunto procesal.- Así, dilucidaron y pa-saron juicio sobre los méritos y la procedencia de la conce-sión de alimentos a la señora Rodríguez García. Aunque esa solicitud de alimentos, por los hechos particulares de este caso, debió hacerse del procedimiento de partición de herencia ya presentado, en aras de la mayor eficiencia y economía procesal, y en vista de que las partes han esbo-zado extensamente sus argumentos al respecto, considera-remos la controversia en cuestión.
Una vez aclarados dichos aspectos procesales, procede atender las controversias sustantivas que presenta el caso de marras.
IV

Derecho de alimentos por razón del vínculo conyugal

En nuestro ordenamiento jurídico, el derecho a alimen-tos que se deriva del vínculo conyugal está regulado por diversas disposiciones legales que atienden supuestos y etapas distintas. Así, durante el matrimonio, el deber de alimentación entre cónyuges está reglamentado por los Arts. 88 y 89 del Código Civil, 31 L.P.R.A. sees. 281 y 282. El Art. 143 del Código Civil, 31 L.P.R.A. see. 562, el cual regula los alimentos entre parientes, también establece que los cónyuges están obligados recíprocamente a darse alimentos.
*434Si los cónyuges están en proceso de divorcio, aplicará lo dispuesto en el Art. 100 del Código Civil, 31 L.P.R.A. see. 343. Finalmente, la obligación de alimentos entre ex cón-yuges se rige por el Art. 109 del Código Civil, 31 L.P.R.A. see. 385.
V

Derecho de alimentos del cónyuge supérstite

En caso de fallecimiento de uno de los cónyuges, el de-recho a alimentos está regulado por el Art. 1325 del Código Civil, 31 L.P.R.Á. see. 3700, y por el Art. 583 del Código de Enjuiciamiento Civil, supra.(3) Estas disposiciones legales, al igual que las anteriormente mencionadas, aplican en instancias y en momentos distintos. Veamos.
El Art. 1325 del Código Civil, supra, dispone:
De la masa común de bienes se darán alimentos al cónyuge superviviente y a sus hijos mientras se haga la liquidación del caudal inventariado y hasta que se les entregue su haber; pero se les rebajarán de éste en la parte en que excedan de lo que les hubiese correspondido por razón de frutos o rentas.
La doctrina está conteste en que este artículo aplica ex-clusivamente si existía entre la viuda y el causante una sociedad legal de gananciales, pues se interpreta como una consecuencia o efecto de la indivisión postganancial. M. Al-baladejo, Comentarios al Código Civil y compilaciones fe-rales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1999, T. XVIII, Vol. 2, págs. 657-658.(4) Se entiende que la preci-tada disposición aplica en aquella etapa, luego del falleci-miento de uno de los cónyuges, en la que todavía no se ha *435liquidado de la sociedad legal de gananciales. Albaladejo, op. cit. De manera que el derecho que corresponde a las personas que enumera el citado Art. 1325 tiene lugar desde el momento de la disolución del régimen legal de ganancia-les hasta que la liquidación de éste quede perfeccionada. Albaladejo, op. cit., pág. 659. Por lo tanto, para que aplique el Art. 1325 del Código Civil deben darse dos condiciones: (1) que haya existido entre el cónyuge sobreviviente y el causante una sociedad legal de gananciales, y (2) que no se haya liquidado dicha sociedad legal de gananciales.
Ahora bien, nos resta considerar si nuestro ordena-miento jurídico le reconoce al cónyuge supérstite el derecho a alimentos si no se dan una de esas dos condiciones. Es decir, debemos analizar si el cónyuge sobreviviente tiene derecho a alimentos luego del fallecimiento de su cónyuge si el matrimonio no se regía por el régimen legal de ganan-ciales, o aun habiendo existido una sociedad de ganancia-les, la misma ya fue liquidada. La respuesta a dicha inte-rrogante la provee el Art. 583 del Código de Enjuiciamiento Civil, supra. Veamos.
VI

¿Cuándo aplica el Art. 583 del Código de Enjuiciamiento Civil?

El Art. 583 del Código de Enjuiciamiento Civil, supra, dispone:
A instancia de parte interesada, el juez podrá mandar, previo aviso al administrador y demás partes interesadas, que de los productos del caudal se entregue por vía de alimentos a los herederos y legatarios y al cónyuge sobreviviente hasta la can-tidad que respectivamente pueda corresponderles como renta líquida de los bienes a que tengan derecho. El juez fijará la cantidad y los plazos en que el administrador haya de hacer la entrega.
Como se desprende del lenguaje del citado artículo, el *436mismo aplica en una etapa en la que ya podemos hablar propiamente de "caudal hereditario”. La mitad de los bie-nes que integraban la sociedad legal de gananciales no son parte del caudal hereditario. Esto significa que la liquida-ción de la sociedad legal de gananciales debe ser, por fuerza, un paso previo a la división, liquidación y partición del caudal hereditario. Verificada aquella liquidación, en-tramos en lo que propiamente debe constituir la masa partible. Véase Méndez v. Ruiz Rivera, 124 D.P.R. 579 (1989). Véanse, además: E. González Tejera, Derecho Suce-sorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, pág. 368; F. Puig Peña, Compendio de Derecho Civil Espa-ñol, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, Vol. VI, págs. 81 — 82; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1983, T.V, Vol. 3, págs. 471 y 502; J.R. Vélez Torres, Curso de Derecho Civil: Derecho de Sucesiones, Madrid, Ed. Sáez, 1974, pág. 330; D. Espín Cá-novas, Manual de Derecho Civil Español, 7ma ed., Madrid, Ed. Rev. Der. Privado, 1984, Vol. IV.
De lo anterior se desprende que al hablar de “caudal hereditario” nos referimos a una masa de bienes de la que ya han sido excluidos aquellos activos o pasivos, que la ley, por diversas razones, considera que no son parte del caudal hereditario. Así, ya en esta etapa, la sociedad legal de ga-nanciales, de haber existido, ha sido liquidada. Así tam-bién, si el causante tenía bienes en comunidad con otras personas, se ha excluido del caudal lo correspondiente a los comuneros.
Por reconocerse el derecho en cuestión en una etapa en la que ya hay propiamente un “caudal hereditario”, resulta lógico que los destinatarios del derecho sean los que de una forma u otra tienen un interés en el caudal porque son los llamados a heredar. Así, pues, los destinatarios del derecho reconocido en el Art. 583 del Código de Enjuiciamiento Civil, supra, son los herederos, los legatarios y el cónyuge sobreviviente. Respecto al cónyuge sobreviviente, vale de-*437cir que éste siempre tendrá interés en la herencia de su consorte porque, como hemos reconocido reiteradamente, el cónyuge viudo es un heredero forzoso, siendo su legítima la cuota viudal usufructuaria. Art. 736 del Código Civil, 31 L.P.R.A. see. 2362; Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967); Colón Gutiérrez v. Registrador, 114 D.P.R. 850 (1983). Claro está, el cónyuge viudo podrá tener un interés adicional en el caudal si el causante otorgó un testamento y aquél es llamado como heredero o legatario.
De lo anterior podemos colegir que el viudo o la viuda puede invocar el derecho que reconoce el citado Art. 583 del Código de Enjuiciamiento Civil, independientemente de si su matrimonio con el causante se regía por la sociedad legal de gananciales o se regía por otro tipo de régimen eco-nómico establecido en unas capitulaciones matrimoniales. Esto es así porque el derecho que el artículo en cuestión le reconoce al cónyuge viudo es en virtud de ser legitimario o heredero forzoso. Es acreedor de la cuota viudal usufruc-tuaria, tanto el cónyuge supérstite cuyo régimen econó-mico matrimonial estuvo regido por capitulaciones matri-moniales, como el cónyuge supérstite sujeto a las disposiciones de la sociedad legal de gananciales. Ab Intestato Saldaña Candelario, 126 D.P.R. 640 (1990).
Habiendo quedado meridianamente claro cuándo aplica el citado Art. 583 del Código de Enjuiciamiento Civil, nos resta considerar la naturaleza y el alcance del derecho allí reconocido.
VII

Interpretación del Art. 583 del Código de Enjuiciamiento Civil

Para facilitar la interpretación estatutaria, hemos de analizar por separado cada uno de los conceptos relevantes que contiene el Art. 583 del Código de Enjuiciamiento Ci*438vil, supra. A tales efectos, resulta útil citar nuevamente la disposición legal que interpretamos:
A instancia de parte interesada, el juez podrá mandar, previo aviso al administrador y demás partes interesadas, que de los productos del caudal se entregue por vía de alimentos a los herederos y legatarios y al cónyuge sobreviviente hasta la canti-dad que respectivamente pueda corresponderles como renta lí-quida de los bienes a que tengan derecho. El juez fijará la can-tidad y los plazos en que el administrador haya de hacer la entrega. (Énfasis suplido.) 32 L.P.R.A. see. 2443.
A. Naturaleza del derecho (“alimentos”)
Resulta sumamente importante destacar que aunque el texto legal del mencionado Art. 583 del Código de Enjuicia-miento Civil —así como el del citado Art. 1325 del Código Civil— utiliza el concepto “alimentos”, la doctrina está con-teste en que no se trata en puridad de un “derecho de ali-mentos”, sino que, más bien, se trata de un derecho a la anticipación o adelanto de lo que en su día podría corres-ponder al destinatario de este derecho. Véanse: Albaladejo, op. cit., págs. 657-663; J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Elementos de Derecho Civil, Barcelona, Librería Bosch, 1997, T. IV, págs. 355-356; L. Diez-Picazo y A. Gu-llón, Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1983, Vol. IV, pág. 281. Véase, además, Sentencia Española de 26 de enero de 1961.
Tan es así que de determinarse, al hacer la partición hereditaria, que lo concedido al heredero o legatario por vía de “alimentos” excedió la porción del caudal a la cjue tenía derecho, ese exceso será rebajado de su parte o ten-drá que reembolsarlo, según sea el caso. Así se pone de relieve la diferencia entre el típico derecho de alimentos entre parientes y el derecho de alimentos reconocido tanto en los citados Art. 583 del Código de Enjuiciamiento Civil y Art. 1325 del Código Civil. Esto, pues cuando existe pro-piamente un derecho de alimentos entre parientes no hay *439obligación de resarcir, reembolsar o reducir lo que se reciba. Véase Lacruz Berdejo, op. cit.
B. Procedimiento para solicitar el derecho (“El juez fijará la cantidad y los plazos” correspondientes)
De una lectura somera de la disposición legal en cues-tión, salta a la vista que para poder invocarlo la parte in-teresada tiene que solicitarlo judicialmente. Al juez le co-rresponderá fijar la cantidad y los plazos correspondientes. Véanse: Albaladejo, op. cit., pág. 662; J.M. Manresa, Co-mentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 932.
Como adelantamos, este tipo de solicitud, en aras de la economía procesal, puede hacerse dentro de la acción judicial de división y partición de herencia, y se tendrá derecho a recibir los pagos hasta que se haga la correspondiente partición hereditaria. Ahora bien, nada impide que se pre-sente una acción judicial independiente a tales efectos si todavía no se ha instado ante el tribunal una acción de partición hereditaria.
C. Destinatarios del Derecho (“Herederos, legatarios y cón-yuge sobreviviente”)
Como señalamos, los destinatarios del derecho recono-cido en el citado Art. 583 del Código de Enjuiciamiento Civil son los herederos, los legatarios y el cónyuge sobrevi-viente, es decir, aquellos que tienen algún interés sobre el caudal hereditario.
D. Fuente de donde se obtendrán los fondos (“De los produc-tos del caudal”)
Como se desprende del lenguaje del Art. 583 del Código de Enjuiciamiento Civil, supra, las sumas en concepto de “alimentos” han de substraerse de los productos del caudal, es decir, de los frutos o rentas, si alguno, que genere el *440caudal antes de la partición hereditaria. El fundamento de este precepto no puede tener más sentido porque mientras no se hace la partición y hasta que a cada heredero y lega-tario se le satisfaga su haber, los interesados están priva-dos de su capital y nada más lógico que esos frutos se des-tinen durante ese periodo transitorio a los que han de ser propietarios de los bienes.
Como el citado Art. 583 aplica en un momento en donde todavía no ha habido la división o partición de la herencia, los “alimentos” no pueden substraerse de los bienes que integran el caudal, sino de los frutos que éste genere. In-dudablemente, el propósito de dicha disposición es el de preservar la integridad del caudal, pues no se trata en esta etapa de repartir bienes del caudal a los que los soliciten como “adelanto”, pues esto equivaldría a dilapidar el caudal y lesionar el derecho que los restantes herederos y le-gatarios puedan tener sobre el caudal.
E. ¿Cómo se fija la cuantía? (“Hasta la cantidad que pueda corresponderles como renta líquida de los bienes a que ten-gan derecho”)
Como son varias personas (herederos, legatarios y cón-yuge supérstite) las que pueden invocar ese derecho de adelanto, el que decida invocarlo, claro está, no puede per-cibir todos los frutos que genere el caudal. Tendrá derecho a recibir una parte de esos frutos. ¿Qué porción de los fru-tos tiene derecho a solicitar como adelanto? “Hasta la can-tidad que pueda corresponderles como renta liquidad(5) de los bienes a que tengan derecho”.
De manera que, el que invoque el derecho de “alimen-tos” sólo tendría derecho a recibir, a tenor con el Art. 583 del Código de Enjuiciamiento Civil, supra, una parte de los *441frutos que genere el caudal. ¿Qué proporción o parte de esos frutos tiene derecho a que se le conceda? La misma proporción que tendrá derecho en su día a recibir del caudal cuando se proceda a hacer la correspondiente partición. Nos explicamos. Por ejemplo, si un heredero tiene derecho en la partición a recibir un tercio del caudal, tendría dere-cho a recibir un tercio de los frutos del caudal, si es que decide invocar el derecho que le reconoce el citado Art. 583.
Recapitulamos todo lo anteriormente explicado. Con-cluimos que el derecho de “alimentos” reconocido en el Art. 583 del Código de Enjuiciamiento Civil, supra, debe com-putarse de la siguiente forma: (1) se determinan los frutos, si alguno, que genera el caudal; (2) se determina la propor-ción del caudal a la que oportunamente tendría derecho el legatario o heredero; (3) el que solicite “alimentos” tendrá derecho a recibir de esos frutos que genera el caudal una parte que, como dijimos, es en proporción al derecho que tendría en el caudal; (4) cuando en su día se hagan las correspondientes operaciones particionales, se comparará la cantidad que se otorgó en adelanto con la cantidad que la persona tiene en realidad derecho a recibir. Si lo que se le concedió a tenor con el Art. 583 del Código de Enjuicia-miento Civil excede a la cantidad a la que tiene derecho, su parte se verá rebajada o tendrá que devolver el exceso, según sea el caso.
Así, pues, el Art. 583 del Código de Enjuiciamiento Civil, supra, le reconoce al cónyuge viudo un derecho a “ali-mentos” antes de la partición hereditaria. Este derecho constituye, más bien, un adelanto o anticipo —que se ha de sustraer de los frutos que genere el caudal— de lo que en su día podría corresponderle al dividirse el mismo.
La forma en que se compute ese derecho y su alcance sirve varios propósitos y representa un balance justo de los derechos de todas las personas con interés sobre el caudal hereditario. Se le reconoce al cónyuge supérstite una pro-tección legal que impide que éste quede desprovisto de re-*442cursos económicos (si ese fuera el caso) durante el periodo que precede la división, partición y liquidación del caudal hereditario y, a la misma vez, se protegen los derechos de las restantes personas con interés en el caudal.

No debe pasarse por alto, como señala unánimemente la doctrina española, que a lo que tiene derecho el viudo no es a “alimentos per se”, sino a un adelanto o anticipo que va a ser sustraído de los frutos del caudal hereditario. Recono-cer un derecho indiscriminado y absoluto a dichos adelan-tos sin más, tendría el inescapable e indeseable efecto de dilapidar el caudal y lesionar los derechos que otras perso-nas puedan tener sobre el mismo. No debe perderse de vista que el viudo no es el único que tiene interés en el caudal hereditario indiviso. Así, por ejemplo, también lo tienen los acreedores, los legitimarios y los restantes herederos o legatarios.

VIII
Con este trasfondo doctrinal en mente, nos corresponde examinar los hechos del caso de marras. Veamos.
En el presente caso se alega que la señora Rodríguez García y el fallecido García Sorí establecieron el negocio Anselmo García Distributors, Inc. durante su matrimonio, que vendieron el referido negocio y arrendaron el local donde éste operaba. Alega la señora Rodríguez García que a pesar de que su matrimonio no se regía por la sociedad legal de gananciales —porque otorgaron capitulaciones matrimoniales— era copropietaria del negocio en cuestión y, por lo tanto, tenía derecho al 50% producto de la venta del negocio y del arrendamiento de un local.
Lo que procede en este caso es, en primer lugar, que el Tribunal de Primera Instancia determine si en efecto la señora Rodríguez García era copropietaria de Anselmo García Distributors, Inc. De responder en la afirmativa, a Rodríguez García le correspondería por derecho propio un *443porcentaje de la cantidad adeudada por los compradores del negocio. Obviamente, dicha cantidad no sería parte del caudal hereditario.
La determinación es independiente del análisis del de-recho que le reconoce el citado Art. 583 del Código de En-juiciamiento Civil, no ya por derecho propio, sino como le-gitimaria o heredera forzosa, como acreedora de la cuota viudal usufructuaria.
Respecto al análisis del “derecho de alimentos”, el foro de instancia debe, en primer lugar, determinar los frutos que genera el caudal así como la proporción del caudal a la que tendría derecho Rodríguez García. Ella tendrá derecho a recibir de esos frutos que genera el caudal una parte que, como dijimos, es en proporción al derecho que tendría en el caudal. Cuando en su día se hagan las correspondientes operaciones particionales, se comparará la cantidad que se otorgó a Rodríguez García con la cantidad que tiene en realidad derecho a recibir. Si lo que se le concedió a tenor con el Art. 583 del Código de Enjuiciamiento Civil, supra, excede la cantidad a la que tiene derecho, su parte se verá rebajada o tendrá que devolver el exceso, según sea el caso.
Ahora bien, dado que en este caso la señora Rodríguez García inicialmente solicitó y el Tribunal de Primera Ins-tancia reconoció la cantidad mensual de dos mil dólares ($2,000), procede que este Tribunal asigne esta suma hasta tanto el tribunal de instancia efectúe el cómputo corres-pondiente —a la luz de los criterios mencionados anterior-mente— y corrija el cómputo que hizo previamente. Esto, con el propósito de que la señora Rodríguez García no se vea privada de alguna fuente de ingresos mientras se de-termina la cuantía que le corresponde.
Por los fundamentos anteriormente expuestos, estamos conformes con la Sentencia emitida por este Tribunal, la cual revoca la determinación del Tribunal de Circuito de Apelaciones y modifica la cuantía otorgada por el foro de instancia. Entendemos, además, que el Tribunal de Pri-*444mera Instancia debe continuar con los procedimientos de conformidad con los parámetros previamente esbozados.
— O —

(1) Esta regla, en lo pertinente, dispone: “Todas aquellas personas que tuvieren reclamaciones contra el demandante podrán ser unidas como demandadas y reque-rírseles para que litiguen entre sí dichas reclamaciones, cuando las mismas fueren de tal naturaleza que el demandante estaría o podría estar expuesto a una doble o múltiple responsabilidad.”


(2) Véase Regla 59.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(3) De la viuda estar embarazada, aplicaría también lo dispuesto en el Art. 919 del Código Civil, 31 L.P.R.A. see. 2716.


(4) Esta conclusión también encuentra apoyo en el lenguaje mismo del referido Art. 1325, el cual hace referencia al concepto “masa común”. Además, dicha disposi-ción está ubicada en el articulado del Código Civil que regula lo relativo a la liqui-dación de la sociedad de bienes gananciales.


(5) El término “renta” se define como “utilidad, producto o beneficio que rinde una cosa”. Diccionario Ilustrado de la Lengua Española Gran Sopeña, Barcelona, Ed. Sopeña, 1995, T. 3, pág. 2383. El término “líquido” se define como “el dinero que es el bien de mayor liquidez”. íd., pág. 1641.